PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DORN B. HOLLAND,                      
               Plaintiff-Appellant,
                 v.                           No. 06-1309
WASHINGTON HOMES, INCORPORATED,
             Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                      (8:04-cv-03581-DKC)

                      Argued: March 16, 2007

                      Decided: May 25, 2007

    Before WILLIAMS, KING, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Duncan concurred. Judge King wrote a separate opinion
concurring in part and dissenting in part.


                           COUNSEL

Edward Smith, Jr., SMITH & GARRET, P.A., Baltimore, Maryland,
for Appellant. Steven R. Semler, OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C., Washington, D.C., for Appellee.
2                  HOLLAND v. WASHINGTON HOMES
                             OPINION

WILLIAMS, Circuit Judge:

   Appellant Dorn B. Holland appeals the district court’s award of
summary judgment to Appellee Washington Homes, Inc. Holland
claims that Washington Homes discriminated against him and wrong-
fully terminated his employment because of his race and his com-
plaints of discrimination. Because Holland has failed to present a
genuine issue as to any material fact, we affirm the district court’s
grant of summary judgment to Washington Homes.

                                  I.

   The following facts are presented in the light most favorable to
Holland. See, e.g., Howard v. Winter, 446 F.3d 559, 562 n.2 (4th Cir.
2006) ("When reviewing a district court’s grant of summary judg-
ment, we construe the facts in the light most favorable to the nonmov-
ing party, which in this case was [the appellant].").

   Holland is a black male who began working as a sales manager for
Washington Homes on October 31, 1998. He sold homes in several
subdivisions in the Maryland suburbs of Washington, D.C. for five
years before he was terminated on October 30, 2003. Holland’s com-
pensation consisted of a base salary plus a commission of one percent
for each home he sold. His gross salaries for his years of employment
with Washington Homes were: 1998 - $4,614.88; 1999 - $65,444.46;
2000 - $74,197.04; 2001 - $58,818.80; 2002 - $40,430.73; 2003 -
$131,520.77.

   Holland’s first assignment was to sell homes at Fairfield Com-
mons, where he worked until the early months of 2001. Fairfield
Commons is a predominately African-American community with a
substantial crime rate. Holland was able to sell 89 of the 91 homes
in Fairfield Commons and was named "rookie of the year" in 2000
due to his performance. At one point in March 2000, Holland met
with his supervisor, Didi Peck, a white female vice president, to com-
plain that a white male sales manager, Joseph Macco, was raiding his
customers that were under contract. Holland claims that he was forced
                    HOLLAND v. WASHINGTON HOMES                        3
to share his commissions with Macco, but Macco was not required to
share his commissions with Holland. Holland further alleges that
Macco was given other perks that Holland was not given during this
time period.

   In February 2001, Peck assigned Holland to the Winterset subdivi-
sion, where he worked until June 2001. Holland alleges that Peck
transferred him to Winterset because of his race. He further claims
that Washington Homes raised the sales prices of the homes in Win-
terset by $40,000 around the time of his transfer, thereby making it
difficult for him to sell the homes. Finally, he alleges that during this
time period, Carla Temple, a white female sales manager, was given
certain benefits that were denied to him.

   In July 2001, Holland was reassigned to the Arbor West subdivi-
sion, where he worked for a couple of months. Holland claims that
his assignment to Arbor West was discriminatory because Cliff Mar-
tin, a white male sales manager, was allowed to continue selling
homes at Arbor West for a week after Martin was reassigned else-
where.

   In September 2001, Peck assigned Holland to the Kingsview subdi-
vision, which he felt was unfair because it required him to increase
his transportation expenses. He also claimed that there were only nine
homes to sell in Kingsview and that he was denied the opportunity to
participate in a company promotion during this period.

   In January 2002, Holland was reassigned to the Robinswood subdi-
vision. He claims that this assignment also was discriminatory
because Peck had tried to give the assignment to a white sales man-
ager, but that sales manager turned it down. Nevertheless, he admitted
that the assignment was "a big money maker and . . . fast money."
(J.A. at 228.)1 Holland says that during this period, Peck refused to
sign him up for a National Association of Home Builders class. More-
over, on one occasion in March 2003, Hugo DeCesaris, the president
of Washington Homes, asked Holland to make a pot of coffee. Hol-
land claims that this request was discriminatory based on his race.
  1
   Citations to the "J.A." refer to the joint appendix filed with this
appeal.
4                  HOLLAND v. WASHINGTON HOMES
   In September 2003, Peck informed Holland that his next assign-
ment would be Hamlin Park. When Holland told her that Hamlin Park
was a blighted community and a bad assignment, Peck assured him
that Hamlin Park was ready to be sold and that good money would
be made there. When Holland viewed Hamlin Park, it was, in his
opinion, not ready to be sold. Around the same time, Peck assigned
Macco to the allegedly more desirable community of Winshire
Estates.

   On September 1, 2003, Holland went to see Edward Kaplan, Wash-
ington Homes’ human resources vice president. Holland indicated
that Peck might be discriminating against him. Kaplan told Holland
to express his concerns to human resources manager Gretchen Lef-
trict. The human resources staff attempted to investigate the matter
and resolve the conflict between Peck and Holland.

   On September 16, 2003, Holland addressed his concerns over the
Hamlin Park assignment to DeCesaris. Holland stated that DeCesaris
told him that Holland would have success there because Holland
knew "those people" and had "sold that kind of community before."
(J.A. at 265.) Holland believed that even though he was enjoying his
most successful year at Washington Homes, this new assignment was
part of a company design to remove blacks from its workforce.

   In late October 2003, Holland discussed his distaste of Peck with
Maura Arndt, a new vice president. Thereafter, Arndt expressed con-
cerns that Holland might physically hurt Peck. According to Arndt,
Holland said, among other inflammatory things, that Peck "was a
crazy bitch" and that he was "gonna show her!" (J.A. at 69.) Although
Holland denies these allegations, Arndt claimed that she was so
frightened of Holland and what he might do to Peck that she went to
Leftrict and stated that she did not want Holland working for her
because she was afraid of him. She also went to Peck and warned her
to be careful. Upon reporting these allegations to management, Lef-
trict was instructed to immediately begin an investigation.

   During the investigation, Arndt verified her story, and the allega-
tions against Holland were corroborated by Peck’s assistant, Brenda
West. Leftrict also learned that Peck had previously sent Holland to
                   HOLLAND v. WASHINGTON HOMES                        5
anger management class and that Holland had expressed his hatred for
Peck to others.

   On October 30, 2003, DeCesaris met with Peck and Leftrict to
review Holland’s complaints about his assignment to Hamlin Park. At
this meeting, DeCesaris learned about Holland’s physical threats
toward Peck and determined that Washington Homes "cannot keep
this guy around here if he is making these kinds of threats." (J.A. at
59-60.) After DeCesaris expressed his view that Holland must be ter-
minated immediately, Leftrict explained that she was scheduled to
meet with Holland later that day, and she would notify him of his ter-
mination at that time. Shortly thereafter, Holland met Leftrict in her
office to get a copy of his personnel file. At that time, Leftrict told
Holland that Peck had filed a formal charge against him and that he
was being terminated immediately. Holland denied threatening Peck
and claimed that his termination was retaliation.

   Although Holland was fired on October 30, he was told that his end
date would be changed to November 3, 2003, so that his 401K plan
would reach five-year maturity. Washington Homes thereafter
informed the Maryland Department of Labor, Licensing, and Regula-
tion that Holland was dismissed because of lack of work. Thus, the
company failed to inform the state agency that Holland was termi-
nated for "gross misconduct." Washington Homes contends this "was
done so as to not deprive appellant of unemployment compensation,"
just as his discharge date was changed to ensure that Holland’s retire-
ment benefits vested. (Appellant’s Br. at 26.)

   On May 4, 2004, Holland filed a charge of discrimination with the
Prince George’s County Human Relations Commission and the
United States Equal Employment Opportunity Commission (EEOC).
On August 26, 2004, the EEOC issued a right to sue letter. On
November 8, 2004, Holland filed a complaint against Washington
Homes in the District of Maryland pursuant to Title VII of the Civil
Rights Act, 42 U.S.C.A. § 2000 et seq. (West 2003 & Supp. 2006).
Holland alleged that he was fired due to his race and as retaliation for
complaining of racial discrimination. He also claimed that during the
course of his employment, he was denied employment opportunities
because of his race.
6                   HOLLAND v. WASHINGTON HOMES
   On February 14, 2006, the district court entered summary judgment
in favor of Washington Homes. The district court explained its judg-
ment in a well-reasoned, thirty-three page memorandum opinion. See
Holland v. Washington Homes, Inc., No. 8:04-cv-03581-DKC (D.
Md. Feb. 14, 2006). First, the district court determined that Holland
could not show that he was terminated based on his race because Hol-
land presented no evidence that DeCesaris did not believe that Hol-
land had threatened Peck. Because Holland presented no evidence
that could show that DeCesaris’s legitimate proffered reason for firing
Holland was disingenuous, the district court concluded that no issue
of fact existed with respect to pretext. The district court also rejected
his retaliation claim, finding once again that Holland could not show
pretext. Finally, the district court rejected Holland’s denial-of-
opportunity claims because he could not show an adverse employ-
ment action with respect to his transfer to Hamlin Park, and all other
claimed incidents were barred as untimely. Accordingly, the district
court granted summary judgment to Washington Homes.

  Holland timely appealed. We have jurisdiction pursuant to 28
U.S.C.A. § 1291 (West 2006).

                                   II.

   We review de novo the district court’s grant of summary judgment
in favor of Washington Homes, applying the same standard as did the
district court. See Laber v. Harvey, 438 F.3d 404, 415 (4th Cir. 2006)
(en banc). Summary judgment is appropriate when "the pleadings,
depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judg-
ment as a matter of law." Fed R. Civ. P. 56(c); see Celotex Corp. v.
Catrett, 477 U.S. 317, 324 (1986). We must construe the facts in the
light most favorable to Holland, and we may not make credibility
determinations or weigh the evidence. See Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986); Edell & Assoc., P.C. v. Law Offices
of Peter G. Angelos, 264 F.3d 424, 435 (4th Cir. 2001). But there
must be "sufficient evidence favoring the nonmoving party for a jury
to return a verdict for that party. If the evidence is merely colorable,
or is not significantly probative, summary judgment may be granted."
Anderson, 477 U.S. at 249-50 (internal citations omitted).
                    HOLLAND v. WASHINGTON HOMES                         7
   Title VII makes it "an unlawful employment practice for an
employer . . . to discharge . . . or otherwise to discriminate against any
individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race." 42
U.S.C.A. § 2000e-2(a)(1). Holland argues that he was fired because
of his race and because he complained of racial discrimination. He
further contends that Washington Homes denied him certain work-
place opportunities because of his race. We will address each argu-
ment in turn.

                                   A.

   A plaintiff generally may defeat summary judgment and establish
a claim for race discrimination through one of two avenues of proof.
First, a plaintiff may establish a claim of race discrimination by dem-
onstrating through direct or circumstantial evidence that his race was
a motivating factor in the employer’s adverse employment action.
See, e.g., Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d
277, 284 (4th Cir. 2004) (en banc). "The second method of averting
summary judgment is to proceed under a ‘pretext’ framework, under
which the employee, after establishing a prima facie case of discrimi-
nation, demonstrates that the employer’s proffered permissible reason
for taking an adverse employment action is actually a pretext for dis-
crimination." Id. at 285.

   On appeal, Holland confines his argument to the pretext frame-
work. Under the McDonnell Douglas pretext framework, an employee
demonstrates a prima facie case of race discrimination by showing
that (1) he is a member of a protected class; (2) he suffered adverse
employment action; (3) he was performing his job duties at a level
that met his employer’s legitimate expectations at the time of the
adverse employment action; and (4) the position remained open or
was filled by similarly qualified applicants outside the protected class.
See, e.g., McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973).

   Both parties agree that Holland has made out a prima facie case of
discrimination. He is (1) a member of a protected class; (2) he was
fired; (3) his job evaluations were satisfactory; and (4) his position
was filled by a similarly qualified white candidate.
8                   HOLLAND v. WASHINGTON HOMES
   Because Holland presented a prima facie case, "the burden shifts
to the employer to articulate a legitimate, nondiscriminatory reason
for the adverse employment action." Hill, 354 F.3d at 285. This bur-
den, however, is a burden of production, not persuasion. Here, Wash-
ington Homes met its burden by producing affidavits and testimony
demonstrating that Holland was fired because DeCesaris believed that
Holland made threats toward Peck. As a result of Washington Homes
meeting its burden of production, "the McDonnell Douglas frame-
work — with its presumptions and burdens — disappear[s], and the
sole remaining issue [is] discrimination vel non." Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (internal quotation
marks and citations omitted). "In other words, the burden shifts back
to [Holland] to prove by a preponderance of the evidence that the
employer’s stated reasons ‘were not its true reasons, but were a pre-
text for discrimination.’" Hill, 354 F.3d at 285 (quoting Reeves, 530
U.S. at 143).

   Accordingly, the burden to demonstrate pretext has "merg[ed] with
the ultimate burden of persuading the court that [Holland] has been
the victim of intentional discrimination." Texas Dep’t of Cmty. Affairs
v. Burdine, 450 U.S. 248, 256 (1981). In Reeves, the Supreme Court
clarified how a claimant can avoid summary judgment under the
McDonnell Douglas framework. Once the question comes down to
pretext, a plaintiff "must be afforded the opportunity to prove by a
preponderance of the evidence that the legitimate reasons offered by
the defendant were not its true reasons, but were a pretext for discrim-
ination." Reeves, 530 U.S. at 143 (internal quotation marks omitted).
A plaintiff could accomplish this goal "by showing that the employ-
er’s proffered explanation is unworthy of credence." Burdine, 450
U.S. at 256.

   In Reeves, the company claimed that Reeves was fired because he
had failed at his responsibility of recording worker attendance.
Reeves, however, offered evidence that he properly maintained the
attendance records. This evidence, the Supreme Court explained,
combined with the strong evidence supporting Reeves’s prima facie
case, was enough to support a jury’s verdict of liability. Reeves, 530
U.S. at 146. Thus, the Supreme Court held that "a plaintiff’s prima
facie case, combined with sufficient evidence to find that the employ-
er’s asserted justification is false, may permit the trier of fact to con-
                   HOLLAND v. WASHINGTON HOMES                       9
clude that the employer unlawfully discriminated." Id. at 148
(emphasis added). But the Supreme Court cautioned that this will not
always be the case; for example, judgment as a matter of law may be
appropriate if a "plaintiff created only a weak issue of fact as to
whether the employer’s reasons were untrue and there was abundant
and uncontroverted independent evidence that no discrimination had
occurred." Id. Thus, a key factor for courts to consider is "the proba-
tive value of the proof that the employer’s explanation is false." Id.
at 149.

   Unfortunately for Holland, he has not put forth sufficient evidence
showing that Washington Homes’ proffered legitimate explanation
was false. Aside from his denials as to the threats (which we accept
as true), nothing in the record supports an inference that DeCesaris’s
explanation was pretextual, or perhaps more on point, that DeCesaris
did not believe that Holland had threatened Peck when he made the
decision to fire him.2

   Holland makes a number of arguments against this conclusion, but
they are unavailing. First, Holland contends that he was fired at 9:30
a.m. on October 30, 2004, which is flatly inconsistent with Washing-
ton Homes’ statements that the decision to fire Holland was made
during a meeting on the morning of October 30, and Holland was not
informed of the decision until that afternoon. Holland contends that
Washington Homes "fudged" affidavits to conceal the fact that the
rationale to fire Holland was contrived after the real decision was
made.

   This is a serious charge that, if true, would go far beyond showing
pretext on Washington Homes’ part. The trouble for Holland, how-
ever, is that there is no evidence in the record that supports the con-
tention that his meeting with Leftrict occurred at 9:30 a.m. or was
scheduled at 9:30 a.m. There exists not even a scintilla of evidence
that Holland’s meeting with Leftrict occurred before the termination
decision was made by DeCesaris. After being pressed at oral argu-
  2
   For example, Holland claims that DeCasaris could not have believed
that Holland threatened Peck "for countless reasons of common sense."
(Reply Br. at 1.) Such bald assertions are unhelpful and do nothing to
present a triable issue of fact.
10                  HOLLAND v. WASHINGTON HOMES
ment about the lack of evidence, Holland eventually conceded as
much and abandoned the claim.3 Accordingly, Holland’s first conten-
tion is without merit.

   Holland further alleges, and our good colleague in dissent agrees,
that an inference of pretext can be made because Washington Homes
changed the date of his termination to November 3 and reported to a
Maryland state agency that Holland was laid off, as opposed to termi-
nated for cause. But Washington Homes claims it took these two steps
to be charitable to Holland. By pushing his termination date a few
days forward, Washington Homes allowed Holland’s retirement bene-
fits to vest. Second, by reporting that Holland was laid off, Washing-
ton Homes allowed Holland to seek unemployment benefits from
Maryland. Regardless of whether this was "stupid" and "criminal"
under Maryland law (Reply Br. at 1), it does nothing to discredit
DeCesaris’s statement that he fired Holland because he (the decision-
maker) believed that Holland had threatened his supervisor. More-
over, nothing in the dissent even addresses how this could create an
issue of fact over DeCesaris’s belief.

   "Once an employer has provided a non-discriminatory explanation
for its decision, the plaintiff cannot seek to expose that rationale as
pretextual by focusing on minor discrepancies that do not cast doubt
on the explanation’s validity, or by raising points that are wholly irrel-
evant to it. The former would not create a ‘genuine’ dispute, the latter
would fail to be ‘material.’" Hux v. City of Newport News, 451 F.3d
311, 315 (4th Cir. 2006) (internal citation omitted).

     Washington Homes has put forth evidence that its decisionmaker
  3
    Prior to oral argument, Washington Homes filed a Local Rule 28(j)
letter alerting the Court to the Fifth Circuit’s recent decision in Jenkins
v. Methodist Hosps. of Dallas, Inc., 478 F.3d 255 (5th Cir. 2007), where
the court affirmed the district court’s imposition of sanctions against
plaintiff’s counsel for misquoting the record. Id. at 266. That case, how-
ever, is irrelevant as no sanctions were imposed by the district court in
this case. Washington Homes also attempts to call our attention to Local
Rule 46(g)(1), which addresses this court’s power to discipline attorney
misconduct. We are aware of our sanctioning powers and choose not to
invoke them in this instance.
                    HOLLAND v. WASHINGTON HOMES                          11
decided to fire Holland because he believed that Holland threatened
his supervisor.4 That Washington Homes, as part of its employment
reporting responsibilities, thereafter reported a different reason and
date of termination to a state employment agency does not cast doubt
on the decisionmaker’s proffered reason or create a genuine and mate-
rial issue of fact. Rather, it shows later charity on the company’s part,5
and there is nothing in the record to suggest otherwise. In fact, Hol-
land has put forth no evidence that contradicts Washington Homes’
assertion that it inaccurately reported his termination date and reason
solely to benefit Holland. Moreover, Holland does not argue that the
inaccurate reporting somehow benefitted Washington Homes, or that
the company had some hidden motive.

   It is difficult, then, to take seriously the dissent’s point on this mat-
ter. Where is the unresolved "conflict of material fact?" Post at 21.
The only reason we have adopted "Washington Homes’ explanation
on why it falsely advised the Maryland Agency with respect to Hol-
land’s termination," post at 21, is because Holland has offered no con-
trary explanation. It takes two sides to create a conflict. Again,
  4
     This case does not present the question of whether an employer may
be liable under Title VII when an employee is dismissed as the result of
the discriminatory actions of a coworker who was not the ultimate deci-
sionmaker, but nevertheless exercised some substantial level of influence
over the ultimate decisionmaker. See Hill v. Lockheed Martin Logistics
Mgmt., Inc., 354 F.3d 277, 291 (4th Cir. 2004) (en banc) (declining to
hold that "a biased subordinate who has no supervisory or disciplinary
authority and who does not make the final or formal employment deci-
sion become[s] a decisionmaker simply because he had a substantial
influence on the ultimate decision or because he has played a role, even
a significant one, in the adverse employment decision"). Rather, Holland
argues that the actual decisionmaker (and the company as a whole) had
a discriminatory motive.
   5
     If the company had followed Holland’s and the dissent’s proposed
route, Holland would have not only lost a job, but his 401K plan would
have failed to reach maturity by a few days, and he would have been
denied state unemployment benefits. Of course, the message to employ-
ers is clear: Do no favors for those you terminate for cause, for the risk
is a Title VII discrimination suit and a dissent in the Federal Reporters
labeling you "an admitted liar." Post at 23. The old adage, no good deed
goes unpunished, has never rung so true.
12                    HOLLAND v. WASHINGTON HOMES
Holland has put forth no evidence that any other reason besides char-
ity contributed to the report. See, e.g., Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986) ("Where the record
taken as a whole could not lead a rational trier of fact to find for the
nonmoving party, there is no ‘genuine issue for trial.’" (quoting Fed.
R. Civ. P. 56(e))). Thus, although a reasonable trier of fact would
conclude that Washington Homes reported a different reason and date,6
when combined with the company’s innocuous reasoning for these
decisions and Holland’s failure to present any other evidence —
beyond baseless speculation — that DeCesaris’s stated reason was
pretextual, that trier of fact "would be hard-pressed to conclude that
this established pretext." Price v. Thompson, 380 F.3d 209, 216 (4th
Cir. 2005) (affirming district court’s award of summary judgment to
company in Title VII case where evidence of pretext was equivocal
at best).

     This conclusion fits nicely within our precedent.7 In Tinsley v. First
  6
  It is important to note that these clerical decisions were not made by
DeCesaris, the decisionmaker who decided to fire Holland.
   Oddly, the dissent seems unconcerned with the change in Holland’s
termination date. Perhaps the dissent agrees that action could only have
been charitable. Why it presents a different situation than the report to
the state agency, however, is anyone’s guess.
   7
     The precedents cited by our good dissenting colleague, however, are
inapposite. In E.E.O.C. v. Sears Roebuck & Co., for example, Sears con-
tinually changed its story during the course of discovery. 243 F.3d 846,
849-50 (4th Cir. 2001). Likewise, in Alvarado v. Board of Trustees,
Alvarado "was told he was terminated because there was a lack of work
at the College." 928 F.2d 118, 122 (4th Cir. 1991). The College thereaf-
ter claimed that Alvarado was fired for "unsatisfactory job performance."
Id. at 123. Sears and Alvarado stand for the proposition that when a com-
pany changes its story after it cannot support its initial story, there is an
obvious issue of pretext. Here, on the other hand, Washington Homes
never changed its story. It did not give Holland one justification and the
courts another. Washington Homes’ explanation has been consistent
from the moment it informed Holland he was being terminated — he was
being fired because he threatened to kill his supervisor, the same expla-
nation Washington Homes gave the courts. Nevertheless, to show charity
to Holland in an aspect completely unrelated to the course of this litiga-
tion, the company told a state agency he was laid off. According to our
precedents, this is not the stuff of which pretext is made.
                   HOLLAND v. WASHINGTON HOMES                       13
Union Nat’l Bank, for example, we affirmed the district court’s grant
of summary judgment to the Bank in a Title VII case because the
plaintiff "offer[ed] no evidence that the events recounted in [the deci-
sionmaker’s] affidavit are untrue or that retaliation was the true rea-
son for [the] firing." 155 F.3d 435, 444 (4th Cir. 1998). We explained
that the "uncontested evidence establishe[d] that [the decisionmaker]
honestly believed that Tinsley deserved to be discharged." Id.

   Here, the uncontested evidence established that DeCesaris (the
decisionmaker) honestly believed that Holland deserved to be dis-
charged for threatening Peck, regardless of whether Holland did in
fact issue the threats. Thus, Holland’s evidence failed to address
whether DeCesaris did not honestly believe that the threats were
made, and ultimately, "[i]t is the perception of the decisionmaker
which is relevant." Id.; see, e.g., Azimi v. Jordan’s Meats, Inc., 456
F.3d 228, 246 (1st Cir. 2006) ("In assessing pretext, a court’s focus
must be on the perception of the decisionmaker, that is, whether the
employer believed its stated reason to be credible." (internal quotation
marks omitted)).

   Accordingly, we agree with the district court’s treatment of the
issue:

    Even if [Holland] did not threaten Ms. Peck, which the court
    must accept for purposes of this motion, Plaintiff has come
    forward with no evidence to show that Mr. DeCesaris did
    not believe [Holland] had made threats when Mr. Decesaris
    decided to fire [him].

(J.A. at 419.) In short, on the evidence in the record, no reasonable
juror could conclude that Washington Homes’ "proffered explanation
is unworthy of credence." Burdine, 450 U.S. at 256. Beyond that,
Holland has failed to put forth sufficient evidence showing that dis-
crimination was the real reason behind Washington Homes’ decision.
Accordingly, we affirm the district court’s judgment with respect to
Holland’s discriminatory discharge claim.

                                  B.

   Holland further contends that he was fired for complaining about
race discrimination. To state a prima facie case of retaliation, Holland
14                 HOLLAND v. WASHINGTON HOMES
must show (1) that he engaged in a protected activity; (2) Washington
Homes acted adversely against him; and (3) the protected activity was
causally connected to the adverse action. See, e.g., Beall v. Abbott
Labs., 130 F.3d 614, 619 (4th Cir. 1997).

   It is undisputed that Holland engaged in a protected activity by
complaining about disparate treatment and that Washington Homes
acted adversely against him by terminating his employment. The par-
ties, however, dispute whether the third element is satisfied.

   To prove a causal connection, Holland must be able to show that
Washington Homes fired him "because the plaintiff engaged in a pro-
tected activity." Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653, 657 (4th Cir. 1998). The first thing Holland
must be able to prove, therefore, is DeCesaris’s knowledge that he
engaged in a protected activity. Although the evidence is unclear on
this point, we assume that DeCesaris knew of Holland’s previous
complaints and that Holland has made out a prima facie case.

   Because we assume a prima facie case exists, the burden shifts to
Washington Homes "to rebut the presumption of retaliation by articu-
lating a legitimate nonretaliatory reason for its actions." Beall, 130
F.3d at 619. Washington Homes has offered DeCesaris’s belief in
Holland’s threats as the real reason for the discharge. Accordingly,
the burden shifts back to Holland to show that the reason is "mere
pretext for retaliation by proving both that the reason was false, and
that discrimination was the real reason for the challenged conduct."
Id. (internal quotation marks omitted).

   Holland cannot show that the decision was mere pretext for the
same reasons that he could not make that showing with respect to his
discriminatory discharge claim. He presented no evidence that DeCe-
saris fired him to retaliate as opposed to DeCesaris’s belief that Hol-
land threatened Peck. In this context, it is once again "the perception
of the decisionmaker which is relevant not the self-assessment of the
plaintiff." Id. (internal quotation marks omitted). Accordingly, we
affirm the district court’s grant of summary judgment to Washington
Homes on Holland’s retaliatory discharge claim.
                    HOLLAND v. WASHINGTON HOMES                       15
                                   C.

   Holland’s remaining claims are best described as claims that he
was treated disparately because of his race. Most significantly, he
contends that white sales managers similarly situated to him received
better opportunities with respect to commissions, advancement,
incentives, and training. Washington Homes contends that the major-
ity of Holland’s claims are time barred and that his remaining claim
fails to state a Title VII violation. We agree.

   Title VII establishes two potential limitations periods within which
a discrimination charge may be filed with the EEOC. See 42 U.S.C.A.
§ 2000e-5(e)(1). "The basic limitations period is 180 days after the
alleged unlawful employment practice. However, the limitations
period is extended to 300 days when state law proscribes the alleged
employment practice and the charge has initially been filed with a
state deferral agency." Tinsley, 155 F.3d at 439. Holland qualifies for
the 300 days’ limit.

   Holland contends that he was discriminated against when Washing-
ton Homes assigned him to Hamlin Park. That reassignment occurred
within the 300 days’ period.

   To prevail on a Title VII claim, "the existence of some adverse
employment action is required." James v. Booz-Allen & Hamilton,
Inc., 368 F.3d 371, 375 (4th Cir. 2004). An adverse employment
action is a discriminatory act that "adversely affect[s] the terms, con-
ditions, or benefits of the plaintiff’s employment." Id. (internal quota-
tion marks omitted). "The mere fact that a new job assignment is less
appealing to the employee, however, does not constitute adverse
employment action." Id. at 376. There must be some significant detri-
mental effect and "absent any decrease in compensation, job title,
level of responsibility, or opportunity for promotion, reassignment to
a new position commensurate with one’s salary level does not consti-
tute an adverse employment action even if the new job does cause
some modest stress not present in the old position." Boone v. Goldin,
178 F.3d 253, 256-57 (4th Cir. 1999).

  Holland claims that selling homes in Hamlin Park would have been
more difficult because the area was blighted, and thus, presumably,
16                  HOLLAND v. WASHINGTON HOMES
his compensation would have decreased. Beyond Holland’s bald
assertion, however, he has put forth no evidence demonstrating that
his compensation would have been adversely affected by the reassign-
ment. He did not identify where the neighborhood is located, the type
of home being sold, the crime rate, or information about the home
values in the surrounding area. In short, he has provided no evidence
to support his assertion that he would have been adversely affected by
the move. "[S]peculation about the future adverse consequences of a
reassignment may not rise to the level of a genuine dispute [because]
we are left to guesswork and conjecture as to what [Holland’s] pros-
pects would have been." James, 368 F.3d at 377. Accordingly, Hol-
land cannot show that he suffered an adverse effect because of his
reassignment to Hamlin Park.

   Holland further contends that even if the Hamlin Park assignment
was not discriminatory in violation of Title VII, Washington Homes
committed other discrete discriminatory acts. Although he concedes
that these other acts occurred outside of the 300 days’ parameter, Hol-
land argues we should nevertheless consider them under the "continu-
ing violation" theory.

   The continuing violation theory allows for consideration of inci-
dents that occurred outside the time bar when those incidents are part
of a single, ongoing pattern of discrimination, i.e., when the incidents
make up part of a hostile work environment claim. See Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 118 (2002) ("Given . . .
that the incidents constituting a hostile work environment are part of
one unlawful employment practice, the employer may be liable for all
acts that are part of this single claim. In order for the charge to be
timely, the employee need only file a charge within 180 or 300 days
of any act that is part of the hostile work environment.").

   Holland, however, cannot benefit from the continuing violations
theory because he has alleged discrete violations. Although Holland
claims that he was denied benefits by Washington Homes that were
given to whites because of "his race and the application of [the com-
pany’s] institutionalized policy," we, along with other courts, "have
declined to extend the limitations periods for discrete acts of discrimi-
nation merely because the plaintiff asserts that such discrete acts
occurred as part of a policy of discrimination." Williams v. Giant
                   HOLLAND v. WASHINGTON HOMES                       17
Food, Inc., 370 F.3d 423, 429 (4th Cir. 2004); see also Cherosky v.
Henderson, 330 F.3d 1243, 1248 (9th Cir. 2003) ("[I]f the mere exis-
tence of a policy is sufficient to constitute a continuing violation, it
is difficult to conceive of a circumstance in which a plaintiff’s claim
of an unlawful employment policy could be untimely." (internal quo-
tation marks omitted and citation omitted)).

   Holland "can only file a charge to cover discrete acts that
‘occurred’ within the appropriate time period." Morgan, 536 U.S. at
114. Simply put, "discrete discriminatory acts are not actionable if
time barred, even when they are related to acts alleged in timely filed
charges." Id. at 113. Aside from the Hamlin Park assignment and Hol-
land’s termination, all other alleged acts occurred outside the 300
days’ period. That Holland claims that these time-barred acts against
him were related to Washington Homes’ overarching policy of dis-
crimination is of no consequence. We therefore hold that because the
Hamlin Park reassignment does not constitute a violation of Title VII,
and that is his only claim within the 300 days’ time period, summary
judgment was proper on Holland’s remaining claims.

                                  III.

   Washington Homes has put forth uncontested evidence that it ter-
minated Holland because its decisionmaker believed that Holland was
making physical threats toward his supervisor. Whether Holland actu-
ally made these threats is irrelevant in this context because it is
uncontested that the decisionmaker believed that he did. Title VII
endeavors to eliminate workplace discrimination, but the statute was
not designed to strip employers of discretion when making legitimate,
necessary personnel decisions, such as the decision to terminate an
employee when an investigation determines that employee made
physical threats against a supervisor. Because Holland failed to put
forth sufficient evidence that the decisionmaker had some other ille-
gitimate motive in firing him, we must affirm the district court’s
award of summary judgment to Washington Homes.

                                                           AFFIRMED

KING, Circuit Judge, concurring in part and dissenting in part:

  This appeal is controlled by a simple principle: Where the defen-
dant employer in a race-based termination and retaliation action has
18                  HOLLAND v. WASHINGTON HOMES
tendered multiple, contradictory explanations for its termination of
the plaintiff — and has admitted that one of those explanations was
a lie — a jury must decide whether the employer’s court-proffered
explanation for the termination is pretextual. That straightforward
precept is compelled both by our precedent and by fundamental prin-
ciples of evidence, and should be entirely uncontroversial. Yet the
majority rejects it, instead holding that such a mendacious defendant
can be found credible as a matter of law.

   Accordingly, although I concur in the portion of the majority’s
opinion ruling that Dorn Holland’s claims of pre-termination dispa-
rate treatment are time barred (Part II.C), I respectfully dissent from
the majority’s affirmance of summary judgment on Holland’s race-
based termination and retaliation claims (Part II.A and .B). To the
contrary, Holland has presented sufficient evidence to demonstrate
that Washington Homes’ asserted nondiscriminatory reason for termi-
nating Holland was pretextual. More specifically, Holland has pre-
sented compelling evidence of a material factual dispute, in that
Washington Homes provided the Maryland Department of Labor,
Licensing, and Regulation (the "Maryland Agency") with an entirely
different basis for Holland’s termination than that it has espoused in
this case. As explained below, Washington Homes’ false statement in
this regard warrants a trial on Holland’s race-based termination and
retaliation claims.

   As spelled out in the majority’s opinion, Holland has pursued his
discriminatory termination and retaliation claims against Washington
Homes under the burden-shifting framework of McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). Under this standard, once a
plaintiff has established a prima facie case of unlawful discrimination
or retaliation, "the burden shifts to the employer to articulate a legiti-
mate, nondiscriminatory reason for the adverse employment action."
Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th
Cir. 2004) (en banc). Here, as properly recognized by the majority,
Holland has established prima facie race-based termination and retali-
ation claims, and Washington Homes has responded with its asserted
nondiscriminatory reason for the termination. Specifically, Washing-
ton Homes contends in this proceeding that Holland was terminated
because its President believed Holland had made threatening state-
ments against his supervisor. Because Washington Homes articulated
                   HOLLAND v. WASHINGTON HOMES                       19
a nondiscriminatory reason for firing Holland, "the burden shifts back
to [Holland] to prove by a preponderance of the evidence that [Wash-
ington Homes’] stated reasons ‘were not its true reasons, but were a
pretext for discrimination.’" Hill, 354 F.3d at 285 (quoting Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)). Holland
is entitled to establish such a pretext "by showing that the employer’s
proffered explanation is unworthy of credence." Reeves, 530 U.S. at
143 (internal quotation marks omitted). My disagreement with the
majority centers on the evidence of pretext.

   On appeal, Holland contends that the evidence creates a genuine
issue of material fact on whether Washington Homes’ proffered
explanation for his termination was false. Holland has forecast evi-
dence that, even though Washington Homes informed him that he was
being terminated for misconduct, it thereafter reported an entirely dif-
ferent reason for his discharge to the Maryland Agency (which con-
tacted Washington Homes when Holland applied for unemployment
benefits), asserting that Holland had in fact been terminated for lack
of work.

   The majority acknowledges that Washington Homes reported a
conflicting reason for Holland’s termination to the Maryland Agency,
but concludes that this evidence does not discredit Washington
Homes’ contention that it terminated Holland for threatening his
supervisor. The majority sees this conflict as simply a minor discrep-
ancy, concluding that Holland has failed to demonstrate that Wash-
ington Homes’ court-proffered explanation is pretextual. In so ruling,
the majority relies on Hux v. City of Newport News, 451 F.3d 311,
315 (4th Cir. 2006), which recognized that a "plaintiff cannot seek to
expose [an employer’s] rationale as pretextual by focusing on minor
discrepancies that do not cast doubt on the explanation’s validity." In
Hux, a decision in which I joined, the plaintiff had sought to rebut the
employer’s proffered reason of inferior job qualifications by compar-
ing "herself to other employees on the basis of a single evaluative fac-
tor artificially severed from the employer’s focus on multiple factors
in combination." 451 F.3d at 315.

   The Hux case, however, is materially different from the situation
here. Holland is not seeking to demonstrate pretext by focusing on a
single factor severed from a combination of other factors. Instead, he
20                  HOLLAND v. WASHINGTON HOMES
shows pretext by focusing on the fact that Washington Homes has
provided two contradictory explanations for his termination, a propo-
sition supported by our precedent in EEOC v. Sears Roebuck & Co.,
243 F.3d 846 (4th Cir. 2001), and Alvarado v. Board of Trustees, 928
F.2d 118 (4th Cir. 1991).

   In the Sears case, the plaintiff had presented evidence that Sears
had, over the course of the litigation, provided a variety of legitimate,
nondiscriminatory explanations for its failure to hire him. 234 F.3d at
852-53. In evaluating whether this evidence was sufficient to demon-
strate pretext, we concluded that it was, and the fact that Sears offered
multiple, inconsistent justifications for its adverse employment action
was, "in and of itself, probative of pretext." Id. at 853. In Alvarado,
we ruled that the plaintiff had presented sufficient evidence of pretext
by showing that his employer first asserted he was being fired for lack
of work, and then later alleged that he was fired for unsatisfactory job
performance. 928 F.2d at 122-23; see also Reeves, 530 U.S. at 147
("Proof that the defendant’s explanation is unworthy of credence is
simply one form of circumstantial evidence that is probative of inten-
tional discrimination, and it may be quite persuasive."); Dennis v.
Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 647 (4th Cir. 2002)
("The fact that an employer has offered inconsistent post-hoc explana-
tions for its employment decisions is probative of pretext . . . .");
Dominguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 432 (1st Cir.
2000) ("[W]hen a company, at different times, gives different and
arguably inconsistent explanations, a jury may infer that the articu-
lated reasons are pretextual."); Thurman v. Yellow Freight Sys., Inc.,
90 F.3d 1160, 1167 (6th Cir. 1996) ("An employer’s changing ratio-
nale for making an adverse employment decision can be evidence of
pretext."); EEOC v. Ethan Allen, Inc., 44 F.3d 116, 120 (2d Cir. 1994)
(concluding that reasonable juror could infer that employer’s incon-
sistent explanations were evidence of pretext). Based on the relevant
precedent, Holland has presented sufficient evidence of pretext in this
case, showing that Washington Homes has, at different times, given
contradictory reasons for his termination.

   In order to counter Holland’s evidence that Washington Homes has
made two conflicting — and irreconcilable — explanations for his
termination, the majority concludes that its reporting of a different
termination reason to the Maryland Agency fails, as a matter of law,
                    HOLLAND v. WASHINGTON HOMES                        21
to cast doubt on its position in this case. In so doing, the majority
relies on Washington Homes’ explanation that, in making its false
statement to the Maryland Agency, it was simply acting out of char-
ity. The majority is incorrect in this regard, however, because it is
thereby impermissibly resolving a conflict of material fact. In adopt-
ing Washington Homes’ explanation on why it falsely advised the
Maryland Agency with respect to Holland’s termination, the majority
is making a credibility determination that is inappropriate in our
assessment of a summary judgment award. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986) ("Credibility determinations,
the weighing of the evidence, and the drawing of legitimate infer-
ences from the facts are jury functions, not those of a judge . . . .").
Put simply, it is for a jury, not an appellate court, to decide whether
Washington Homes was being charitable or, instead, that its conflict-
ing positions constitute evidence of discriminatory misconduct. See id.1

   The majority apparently fails to recognize that there were, under
this evidence, three different stories presented concerning Holland’s
termination. First, Holland contends that he was terminated because
of his race and his previous complaints of discrimination. Washington
Homes, by contrast, maintains in this proceeding that Holland was
terminated because he threatened his supervisor. The third story is the
one Washington Homes asserted to the Maryland Agency: that Hol-
land was terminated for lack of work. Because Washington Homes
admittedly lied to the Maryland Agency, a jury, under settled eviden-
tiary principles, including the maxim of falsus in uno, falsus in omni-
bus ("false in one thing, false in all"), would be entitled to disregard
all of its evidence concerning Holland’s termination. See Black’s Law
Dictionary 491 (7th ed. 1999) (describing maxim as "[t]he principle
that if the jury believes that a witness’s testimony on a material issue
  1
    It is immaterial that Washington Homes, in connection with its admit-
ted false statement to the Maryland Agency, changed Holland’s termina-
tion date so that his 401(k) plan would mature. That circumstance does
not at all explain Washington Homes’ admission that it lied at least once
concerning its reason for terminating Holland. In fact, the relevant issue
is not why Washington Homes lied, but whether Holland has established
pretext by demonstrating that Washington Homes gave two entirely
inconsistent explanations for Holland’s termination. See Sears, 243 F.3d
at 853; Alvarado, 928 F.2d at 122-23.
22                 HOLLAND v. WASHINGTON HOMES
is intentionally deceitful, the jury may disregard all of that witness’s
testimony"); see also Kevin F. O’Malley et al., Federal Jury Practice
and Instructions § 15.06 (5th ed. 2000) (spelling out time-honored
jury instruction that "[i]f a person is shown to have knowingly testi-
fied falsely concerning any important or material matter, you obvi-
ously have a right to distrust the testimony of such an individual
concerning other matters"); Edward J. Devitt et al., Federal Jury
Practice and Instructions § 73.04 (4th ed. 1987) (spelling out similar
jury instruction that "[i]f a witness is shown knowingly to have testi-
fied falsely concerning any material matter, you have a right to dis-
trust such witness’s testimony in other particulars and you may reject
all the testimony of that witness or give it such credibility as you may
think it deserves").2

   Finally, the majority has failed to view the evidence in the proper
light, that is, in the light most favorable to Holland, as the non-
moving party. See Seabulk Offshore, Ltd. v. Am. Home Assurance
Co., 377 F.3d 408, 418 (4th Cir. 2004) (recognizing that courts must
view "the facts and inferences drawn therefrom in the light most
favorable to the non-moving party" in reviewing summary judgment
award). Instead, the majority has viewed the conflicting evidence in
the light most favorable to the defendant, concluding that Washington
Homes was being charitable to Holland in providing false information
to the Maryland Agency and that it is being truthful now.3 On the con-
trary, we should — for summary judgment purposes — conclude that
Washington Homes terminated Holland because of race and his previ-
ous complaints of discrimination, and that it is not being truthful
when it asserts that Holland was terminated for threatening his super-
  2
     Holland has no obligation — under the McDonnell Douglas burden
shifting standard — to further counter Washington Homes’ evidence that
it lied only to the Maryland Agency (proof that Washington Homes gave
two inconsistent explanations is sufficient).
   3
     Under Maryland law, Washington Homes could, on the basis of its
present position, be subject to prosecution for a misdemeanor, because
"an employer, its officer or agent, or another person" may not "know-
ingly make a false statement or fact representation or knowingly fail to
disclose a material fact" to "avoid becoming or remaining subject" to
Maryland’s labor and employment laws. Md. Code Ann., Lab. & Empl.
§ 8-1302 (West 2007).
                  HOLLAND v. WASHINGTON HOMES                   23
visor. Put simply, we should not — on summary judgment review —
credit the position of an admitted liar.

   I would reverse the award of summary judgment to Washington
Homes on Holland’s race-based termination and retaliation claims. I
therefore respectfully dissent.